DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin et al WO 2020/206142.
	Regarding claim 1, Baldwin et al discloses a method performed by a first device, the method comprising: receiving, from one or more second devices, historical sensor data associated with wear of one or more components of an undercarriage of a machine; receiving, from one or more third devices, historical inspection data associated with the wear of the one or more components; training, using the historical sensor data and the historical inspection data, a machine learning model to predict a remaining life of the one or more components; receiving, from one or more sensor devices of the machine, sensor data associated with the wear of the one or more components; predicting, using the machine learning model and based on the sensor data, the remaining life of the one or more components; and causing an action to be performed based on the remaining life of the one or more components. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 2, Baldwin et al discloses receiving simulation data from one or more fourth devices; wherein the simulation data is generated by simulating an operation of the machine and is associated with the wear of the one or more components; and wherein training the machine learning model comprises training the machine learning model using the sensor data, the historical inspection data, and the simulation data. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 3, Baldwin et al discloses wherein the sensor data includes machine vibration data regarding a measure of vibration of the machine; wherein the simulation data indicates a correlation between the measure of vibration of the machine and the wear of the one or more components; and wherein training the machine learning model comprises training the machine learning model using the machine vibration data and the simulation data. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 4, Baldwin et al discloses wherein the historical sensor data and the historical inspection data are included in training data, wherein the training data includes two or more of: location data identifying a location of the machine, distance data identifying a distance traveled by the machine while performing a task at the location, speed data identifying a speed associated with the distance traveled by the machine, machine time data identifying an amount of time during which the machine performed the task, machine vibration data identifying a measure of vibration of the machine, machine sound data identifying a measure of sound associated with the machine, drawbar force data identifying an amount of drawbar force used by the machine while performing a task at the location, abrasiveness data identifying a measure of abrasiveness of the task performed by the machine at the location, or track tension data identifying a track tension of the one or more components as a result of performing the task at the location; and wherein training the machine learning model comprises training the machine learning model using the two or more of the location data, the distance data, the speed data, the machine time data, the machine vibration data, the machine sound data, the drawbar force data, the abrasiveness data, or the track tension data. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 5, Baldwin et al discloses wherein the training data includes environmental data identifying environmental conditions at the location during performance of the task; and wherein training the machine learning model comprises training the machine learning model using the two or more of the location data, the distance data, the speed data, or the machine time data, the machine vibration data, the machine sound data, the drawbar force data, the abrasiveness data, the track tension data, or using the environmental data. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 6, Baldwin et al discloses wherein training the machine learning model comprises training the machine learning model to predict a wear rate of the one or more components and to predict the remaining life of the one or more components based on the wear rate; and wherein determining the remaining life of the one or more components comprises: determining an amount of wear of the one or more components based on the wear rate; and determining the remaining life of the one or more components based on the amount of wear. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 7, Baldwin et al discloses wherein causing the action to be performed comprises at least one of: causing an adjustment of an operation of the machine based on the predicted remaining life of the one or more components; causing a transmission of remaining life information to a device to cause the device to generate, based on the predicted remaining life, a service request to at least one of repair or replace the one or more components, wherein the remaining life information indicates the predicted remaining life of the one or more components; or causing a transmission of the remaining life information, to a device associated with an operator of the machine, to cause the operator to adjust the operation of the machine based on the remaining life information or to transmit the service request using the device associated with the operator. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 8, Baldwin et al discloses machine, comprising: one or more memories; and one or more processors configured to: receive, from one or more sensor devices of the machine, sensor data associated with wear of one or more components of an undercarriage of the machine; predict, using a machine learning model and the sensor data, an amount wear of the one or more components based on a wear rate of the one or more components, wherein the machine learning model is trained, using training data, to predict the wear rate of the one or more components, wherein the training data includes two or more of: historical sensor data, historical inspection data, or simulation data of a simulation model, and wherein the two or more of the historical sensor data, the historical inspection data, or the simulation data are associated with wear of the one or more components; and perform an action based on the amount of wear of the one or more components. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 9, Baldwin et al discloses wherein the sensor data includes machine vibration data identifying a measure of vibration of the machine; wherein the simulation data indicates a correlation between the measure of vibration of the machine and wear of the one or more components; and wherein the machine learning model is trained using the machine vibration data and the simulation data. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 10, Baldwin et al discloses wherein the training data includes two or more of: location data identifying a location of the machine, distance data identifying a distance traveled by the machine since a repair or a replacement of the one or more components, speed data identifying a speed associated with the distance traveled by the machine, machine vibration data identifying a measure of vibration of the machine, machine sound data identifying a measure of sound associated with the machine, drawbar force data identifying an amount of drawbar force used by the machine while performing a task at the location, abrasiveness data identifying a measure of abrasiveness of the task performed by the machine at the location, or track tension data identifying a track tension of the machine as a result of performing the task at the location; and wherein the machine learning model is trained using the two or more of the location data, the distance data, the speed data, the machine vibration data, the machine sound data, the drawbar force data, the abrasiveness data, or the track tension data. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 11, Baldwin et al discloses wherein the training data further includes environmental data identifying environmental conditions at the location during performance of the task; wherein the environmental data includes at least one of moisture data identifying a measure of moisture at the location or dryness data identifying a measure of dryness at the location; and wherein the machine learning model is trained using the environmental data and the two or more of the location data, the distance data, the speed data, the machine vibration data, the machine sound data, the drawbar force data, the abrasiveness data, or the track tension data. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 12, Baldwin et al discloses wherein, when performing the action, the one or more processors are further configured to: cause an operation of the machine to be adjusted based on the amount of wear of the one or more components; transmit remaining life information to a first device to cause the first device to generate, based on the amount of wear of the one or more components, a service request to at least one of repair or replace the one or more components, wherein the remaining life information indicates the amount of wear of the one or more components; or transmit the remaining life information, to a second device associated with an operator of the machine, to cause the operator to adjust the operation of the machine based on the remaining life information or to transmit the service request using the second device associated with the operator. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 13, Baldwin et al discloses wherein the one or more processors are further configured to: provide the sensor data to cause the machine learning model to be trained further based on the sensor data. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 14, Baldwin et al discloses a system, comprising: a device configured to: receive, from one or more sensor devices of a machine, sensor data associated with wear of one or more components of an undercarriage of the machine; predict, using a machine learning model and based on the sensor data, a remaining life of the one or more components, wherein the machine learning model is trained, to predict the remaining life of the one or more components, using training data that includes two or more of: historical sensor data , historical inspection data, or simulation data of a simulation model, wherein the two or more of the sensor data, the historical inspection data, or the simulation data are associated with wear of one or more components; and cause an action to be performed based on the remaining life of the one or more components. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 15, Baldwin et al discloses wherein, when causing the action to be performed, the device is configured to at least one of: cause an adjustment of an operation of the machine based on the remaining life of the one or more components to decrease a wear rate of the one or more components; cause a transmission of remaining life information to a device to cause the device to generate, based on the remaining life, a service request to at least one of repair or replace the one or more components, wherein the remaining life information indicates the remaining life of the one or more components; or cause a transmission of the remaining life information, to a device associated with an operator of the machine, to cause the operator to adjust the operation of the machine to decrease the wear rate of the one or more components. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 16, Baldwin et al discloses wherein the device is configured to train the machine learning model, using the training data, to predict a wear rate of the one or more components and to predict the remaining life of the one or more components based on the wear rate; and wherein, when determining the remaining life of the one or more components, the device is configured to: determine an amount of wear of the one or more components based on the wear rate; and determine the remaining life of the one or more components based on the amount of wear. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 17, Baldwin et al discloses wherein the sensor data includes machine vibration data regarding a measure of vibration of the machine; wherein the simulation data indicates a correlation between the measure of vibration of the machine and the wear of the one or more components; and wherein the device is configured to train the machine learning model using the machine vibration data and the simulation data. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 18, Baldwin et al discloses wherein the training data includes two or more of: location data identifying a location of the machine, distance data identifying a distance traveled by the machine since a repair or a replacement of the one or more components, speed data identifying a speed associated with the distance traveled by the machine, machine vibration data identifying a measure of vibration of the machine, machine sound data identifying a measure of sound generated by the machine, drawbar force data identifying an amount of drawbar force used by the machine while performing a task at the location, abrasiveness data identifying a measure of abrasiveness of the task performed by the machine at the location, or track tension data identifying a track tension of the one or more components as a result of performing the task at the location. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 19, Baldwin et al discloses wherein the device is configured to retrain the machine learning model using the two or more of the location data, the distance data, the speed data, the machine vibration data, the machine sound data, the drawbar force data, the abrasiveness data, or the track tension data. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Regarding claim 20, Baldwin et al discloses wherein the training data further includes moisture data identifying a measure of moisture at the location; and wherein the device is configured to retrain the machine learning model using the moisture data and the two or more of the location data, the distance data, the speed data, the machine vibration data, the machine sound data, the drawbar force data, the abrasiveness data, or the track tension data. See FIG. 1, 2, 5, and 22-25 and paragraphs [0057] and [0141] – [0160].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747